Case: 12-13517     Date Filed: 03/19/2013   Page: 1 of 7

                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13517
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:11-cr-00034-WTH-TBS-5



UNITED STATES OF AMERICA,

                                                                 Plaintiff - Appellee,

                                       versus

PRISCILLA N. RICHARDSON,

                                                              Defendant - Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 19, 2013)

Before HULL, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:

      Priscilla Richardson appeals her conviction for conspiracy to possess with

intent to distribute five or more kilograms of cocaine, in violation of 21 U.S.C.
              Case: 12-13517     Date Filed: 03/19/2013   Page: 2 of 7

§§ 841(a)(1), (b)(1)(A)(ii), and 846. Richardson’s sole argument is that the district

court erred when it denied her motion for judgment of acquittal because the

evidence against her was entirely circumstantial.

                                         I.

      The evidence at trial was that in November 2011, Richardson and a friend,

Crystal Echeverria, picked up six kilograms of cocaine at the Paradise Inn Hotel in

Houston, Texas and delivered it to known drug distributors in Ocala, Florida.

Richardson and Echeverria transported the cocaine in a secret compartment located

underneath the backseat of Richardson’s Volkswagen Passat. When they arrived

in Ocala, the women dropped off the Passat with Eleuterio Hernandez.

Hernandez’s job was to remove the cocaine from the hidden compartment, sell it

locally, and stow the profits back in the compartment so that Richardson and

Echeverria could return with the money to Texas.

      Hernandez informed Echeverria and Richardson that it would take him two

to four days to complete his task. In the meantime, the women stayed at the

Howard Johnson Hotel in Ocala. Unbeknownst to the conspirators, Drug

Enforcement Administration (DEA) agents were tracking the developments

between Richardson, Echeverria, Hernandez, and others, having been tipped off

that two female drug couriers were expected to initiate a large drug deal in the

Ocala area. On December 2, five days after their arrival in Ocala, and after


                                          2
              Case: 12-13517     Date Filed: 03/19/2013   Page: 3 of 7

arresting Hernandez and securing his cooperation, DEA agents arrested Richardson

and Echeverria as they were returning to their hotel to pick up the Passat and drive

home to Texas.

      Richardson testified at trial. Her account of the events was quite different

than that described above. Richardson explained that she lived in Austin, Texas

with Echeverria, her friend from high school. In November, Echeverria urged

Richardson to buy a car because Echeverria was no longer able to drive her around.

Echeverria even arranged for Richardson to purchase a car—the Volkswagen

Passat—from Echeverria’s boyfriend. Richardson recalled that although

Echeverria’s boyfriend was a car salesman and showed her “a couple other cars,”

he and Echeverria strongly encouraged her to buy the Passat.

      Richardson testified that after buying the Passat, she made plans to visit her

mother in Merritt Island, Florida. En route, she intended to visit a boyfriend in

Houston. At her own boyfriend’s suggestion, Echeverria agreed to tag-along.

Before the trip, Richardson lent the Passat to Echeverria a few times because

Echeverria’s car was broken down.

      When they got to Houston, Richardson and Echeverria rented a hotel room,

but only stayed for a few hours because Echeverria was eager to get back on the

road. Indeed, Richardson’s time with her boyfriend was so brief that she described

it as “a blink.” Richardson recalled that Echeverria drove most of the way to


                                          3
               Case: 12-13517     Date Filed: 03/19/2013    Page: 4 of 7

Florida and that the women stopped in Ocala because Echeverria knew friends

there and wanted to visit. Richardson also explained that she gave the Passat to

Hernandez—Echeverria’s friend—because it was making “noises,” “something

was really wrong with [it],” and Echeverria had suggested that Hernandez would

fix it for cheap.

       While waiting for Hernandez to fix the car, Richardson and Echeverria

stayed at the Howard Johnson and “kill[ed] time.” They were arrested as they

were coming back to the hotel to meet Hernandez so that he could return the

Passat, having completed the repairs. Richardson testified that she did not know

about the Passat’s hidden compartment, or that six kilograms of cocaine were

stashed there, until after she was arrested.

       At the close of the government’s case, and again at the conclusion of her

defense, Richardson moved for judgment of acquittal arguing that the government

had failed to carry its burden because its case was based entirely on “circumstantial

evidence . . . [and] there remain[ed] a reasonable hypothesis of [her] innocence.”

The district court denied Richardson’s motion each time and submitted the case to

the jury. After deliberating less than a day, the jury returned its verdict.

                                         II.

       We review de novo a district court’s denial of judgment of acquittal on

sufficiency of evidence grounds, considering the evidence in the light most


                                           4
              Case: 12-13517     Date Filed: 03/19/2013    Page: 5 of 7

favorable to the government, and drawing all reasonable inferences and credibility

choices in the government’s favor. United States v. Friske, 640 F.3d 1288, 1290–

91 (11th Cir. 2011).

      A jury’s verdict cannot be overturned if any reasonable construction
      of the evidence would have allowed the jury to find the defendant
      guilty beyond a reasonable doubt. The evidence need not be
      inconsistent with every reasonable hypothesis except guilt, and the
      jury is free to choose between or among the reasonable conclusions to
      be drawn from the evidence presented at trial. But when the
      government relies on circumstantial evidence, reasonable inferences,
      not mere speculation, must support the conviction.

Id. at 1291 (alterations, citations, and quotation marks omitted).

      “To sustain a conviction for conspiracy to distribute narcotics the

government must prove that 1) an agreement existed between two or more people

to distribute the drugs; 2) that the defendant at issue knew of the conspiratorial

goal; and 3) that he knowingly joined or participated in the illegal venture.”

United States v. Brown, 587 F.3d 1082, 1089 (11th Cir. 2009) (quotation marks

omitted). The government can prove each element by direct or circumstantial

evidence. See United States v. Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005) (per

curiam).

      Richardson’s argument on appeal amounts to an assertion that she was an

unwitting accessory to a scheme devised and executed by Echeverria and

Hernandez and, therefore, the evidence was legally insufficient to convict her of

the conspiracy. While we have “repeatedly held . . . that mere association with a
                                           5
               Case: 12-13517     Date Filed: 03/19/2013    Page: 6 of 7

conspirator and presence in a vehicle which engages in [activities related to the

conspiracy] is not sufficient to establish participation in a conspiracy to distribute

cocaine,” United States v. Lopez-Ramirez, 68 F.3d 438, 441 (11th Cir. 1995),

Richardson’s appeal fails because the evidence here was sufficient for a reasonable

jury to conclude that her role was significantly greater than that. In addition to the

evidence detailed above, the jury heard testimony that Richardson made phone

calls to, and received calls from, her coconspirators; that Richardson and

Echeverria discussed the drug trade in the presence of coconspirators; and that

when she was arrested, Richardson had in her possession a hotel receipt from

Houston with “Ocala, Florida” written on the back, as well as a pre-paid cell phone

used to contact other known drug dealers. The jury also heard testimony from

DEA agents that it is common practice for drug couriers to title vehicles in their

own names so as to avoid suspicion if stopped by police; that the Passat’s hidden

compartment was “very sophisticated” and of the kind used for serious drug

running; and that it would have been prohibitively risky for a drug supplier to put

six kilograms of cocaine in the car of an unwitting driver, on the off-chance that

she happened to end up where the drugs were intended to be delivered. See United

States v. Quilca-Carpio, 118 F.3d 719, 722 (11th Cir. 1997) (“A reasonable jury

could infer from the quantity of drugs seized that a ‘prudent smuggler’ is not likely

to entrust such valuable cargo to an innocent person without that person’s


                                           6
              Case: 12-13517     Date Filed: 03/19/2013   Page: 7 of 7

knowledge.”). Finally, the jury heard testimony undermining Richardson’s own

account of her trip to Ocala, including that Richardson’s mother was unaware that

she intended to visit, and that neither Richardson nor Echeverria ever told

Hernandez that they believed the Passat was broken down, despite Richardson’s

claim that Hernandez was supposed to fix it.

      In sum, the evidence was sufficient for a reasonable jury to infer that

Richardson was aware of, and willingly participated in, the conspiracy to distribute

cocaine. Brown, 587 F.3d at 1089; see also Quilca-Carpio, 118 F.3d at 722.

                                       III.

      For these reasons, Richardson’s conviction is

      AFFIRMED.




                                          7